Case 4:19-cv-13792-MFL-MJH ECF No. 12 filed 03/27/20     PageID.155   Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DISTRICT

GEORGE GALAITSIS and
GIOANNIS J. (a/k/a JOHN)
SKARAKIS,
                                       Civ. No. 4:19-cv-13792
               Plaintiffs,
   v.                                  Hon. Matthew F. Leitman

BETA        CAE     SYSTEMS Mag. Judge: Michael J. Hluchaniuk
INTERNATIONAL       AG,    a
Switzerland   company,   and
JENNIFER ATHANASIADIS, an
individual,

              Defendants.
                                                                             /

                                APPEARANCE

TO: CLERK OF THE COURT

        Please enter the Appearance of Robert L. Avers of Dickinson Wright PLLC

as counsel for Defendant JENNIFER ATHANASIADIS in the above-entitled

matter.

                                     Respectfully submitted,

                                     DICKINSON WRIGHT PLLC

                                     /s/ Robert L. Avers
                                     Robert L. Avers (P75396)
                                     350 S. Main Street, Suite 300
                                     Ann Arbor, MI 48104
                                     (734) 623-1672
                                     ravers@dickinsonwright.com

                                        1
Case 4:19-cv-13792-MFL-MJH ECF No. 12 filed 03/27/20      PageID.156     Page 2 of 2



                                      Attorneys for Defendant Jennifer
                                      Athanasiadis
Dated: March 27, 2020


                              CERTIFICATE OF SERVICE

       I hereby certify that on March 27, 2020, I filed the foregoing Appearance of
Robert L. Avers with the Clerk of the Court using the ECF system, which will send
notification of such filing to all counsel of record.


                                             /s/ Robert L. Avers
                                             Robert L. Avers (P75396)
Dated: March 27, 2020
4810-6801-7592 v1 [92349-1]




                                         2
